internal_revenue_service number release date index number ----------------------------- ----------------------------- --------------------------------------- --------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-138062-09 date date parent ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------------------------ acquiring ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ----------------------- sub target target sub ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ -------------- ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ -------------- industry -------------------- regional -------- state ------------------- country x -------- plr-138062-09 country y -------------- date date date date date date date date year -------------------------- ------------------- ------------------ ------------------- ------------------- ------------------- ------------------- -------------------------- ------- year ------- a b c d e ------ ----------------------------------- ----------------------------------- --------------------------------- -------------------------------- dear ----------------- this letter responds to your letter dated date in which you requested rulings regarding certain federal_income_tax consequences of a series of completed transactions the information submitted in that letter and later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-138062-09 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts parent is a privately held state corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar-year basis the group parent owns all the stock of acquiring a state corporation and acquiring owns all the stock of sub a country x entity required to be treated as a corporation for federal_income_tax purposes under sec_301_7701-2 sub is a controlled_foreign_corporation under sec_957 of the internal_revenue_code a cfc and maintains its financial information on a calendar-year basis before the conversion described below acquiring also owned all the stock of target a state corporation acquiring is a member of the group as was target before the conversion target was formed by acquiring to hold an a-percent interest in target sub a country y entity treated as a corporation for u s federal_income_tax purposes the remaining interests in target sub were owned by persons unrelated to acquiring the unrelated members in connection with the formation of target sub target committed to make cash loans to target sub from time to time totaling b dollars in partial satisfaction of this commitment target loaned target sub c dollars in exchange for a promissory note early in year the year note because target held no material assets other than its interest in target sub at the time the funds loaned by target to target sub were first loaned to target by acquiring in exchange for a promissory note the target note early in year in further satisfaction of target’s remaining commitment discussed above target loaned target sub another d dollars in exchange for a second promissory note the year note and together with the year note the target sub notes as before the d dollars loaned by target to target sub had first been loaned by acquiring to target in exchange for a promissory note together with the target note the target notes other than its interest in target sub and the target sub notes target held no material assets at any time before the conversion the transactions for what are represented to be valid business reasons parent caused the following series of transactions to occur the transactions i on date target and the unrelated members contributed all of their target sub debt except for the year note which target retained to target sub in exchange for additional shares of target sub stock plr-138062-09 ii following step i above acquiring contributed the target notes to the capital of target on date the target notes contribution the target notes contribution occurred in contemplation of a transfer of the target sub ownership interests to sub iii pursuant to a share purchase agreement effective on date acquiring sold all the stock of target to sub the sale for approximately e dollars in cash the purchase cash the sale was designed to provide sub with certain benefits that would result from owning an interest in target sub originally target was to sell its interest in target sub directly to sub for the purchase cash but due to concerns that such a sale would violate parent’s third party debt covenants it was decided that acquiring should sell its stock in target a holding_company for the target sub interest to sub parent had been advised by legal counsel that such a sale would not violate any of its debt covenants after the sale was completed however parent was informed by its tax advisors that the sale would result in unintended adverse federal_income_tax consequences to the group to avoid these unintended consequences acquiring and sub entered into an agreement on date to rescind the sale the rescission agreement and the rescission under the rescission agreement the parties agreed that the share purchase agreement that had effected the sale would be null and void from its inception and neither acquiring nor sub would have any enforceable rights or obligations under the share purchase agreement in addition the existing certificates representing shares of target stock issued in acquiring’s name would continue to be valid and acquiring would have no obligation to deliver target stock certificates to sub the parties also agreed to treat the rescission as a rescission of the share purchase agreement and not as an acquisition of target stock by sub followed by a re-acquisition of the target stock by acquiring or as any other form of transaction plr-138062-09 the parties also stated in the recitals of the rescission agreement that the purpose of the rescission is and the effect of the rescission will be to restore in all material respects the legal and financial arrangements among the parties that would have existed had the share purchase agreement never been executed and in particular this rescission agreement is intended to restore the legal and financial arrangements between acquiring and sub that would have existed had acquiring not received the purchase cash and to cause the legal and financial arrangements between acquiring and sub to be identical in all material respects from the date immediately before the share purchase agreement was executed to such arrangements that would have existed had the share purchase agreement never been executed neither acquiring sub target parent nor any other person or entity under their respective control will take any material position or make any material_change inconsistent with the position that would have existed had the share purchase agreement never been executed the rescission was completed on date at which time acquiring repaid the purchase cash to sub following the rescission and to achieve the business benefits for sub that the sale would have produced parent caused the following steps to occur i ii effective date target converted under state law to a limited_liability_company target llc and the conversion pursuant to an agreement effective on date acquiring sold its interest in target llc and thus the interest in target sub and the year note held by target llc to sub the transfer for approximately e dollars the transfer cash the conversion was intended to qualify as a reorganization under sec_368 representations regarding the rescission parent represents that a the sale was a transaction to which sec_304 would have applied b the sale occurred during the taxable_year of the group ending date the year tax_year and the rescission was effective during the year tax_year c the intent and effect of the rescission agreement was and is to restore in all material respects the legal and financial arrangements between acquiring target and sub that would have existed had the sale not occurred plr-138062-09 d parent acquiring and sub have examined their activities and the activities of all other entities controlled directly or indirectly by parent between the sale and the rescission the interim period and have i determined that no activity of any such entity has occurred that is materially inconsistent with the rescission and ii agreed that no activity of any such entity will occur that is materially inconsistent with the rescission e during the interim period the sale had no legal or material economic consequences to any of parent acquiring sub or any other corporation controlled directly or indirectly by parent during the interim period f the rescission placed parent acquiring and sub in the status quo ante immediately before the sale g the rescission did not involve any party that was not involved in the sale h acquiring and sub executed the rescission agreement and implemented the rescission in accordance with the terms of the executed rescission agreement i the parties will treat the rescission as a rescission of the sale and not as an acquisition of target stock by sub followed by a reacquisition of the stock by acquiring or as any type of transaction other than a rescission of the sale j provided the rescission is effective to disregard the sale for federal_income_tax purposes parent and its subsidiaries will file their federal_income_tax and information returns for the year tax_year as if acquiring had not sold the stock of target to sub in the sale in particular the return of the group for the year tax_year will reflect target as being a member of the group for the period of the year tax_year preceding the conversion and all material items of income deduction gain and loss of each member of the group will be reflected on the group’s consolidated federal_income_tax return as if the sale had not occurred regarding the conversion parent represents that k overall plan each step of the conversion and the transfer was effected under a single l no election was filed or will be filed for target or target llc during the 60-month period ending on the effective date of the conversion or thereafter that would change its initial or default classification m target and sub participated in the conversion and the transfer for bona_fide business reasons parent’s management believes that the conversion and the transfer will allow sub to fully realize the growth potential of the country x business by i providing country x industry customers with the ability to commercialize their plr-138062-09 products across regional markets ii providing country x industry customers with the ability to free up their own resources to focus on developing strategic assets and iii allowing sub to learn from and understand the target sub business model and replicate this model in country x for the future growth of its business n acquiring acquired at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately before the conversion for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately before the transfer will be included as assets of target held immediately before the transaction o the transfer cash received by acquiring was approximately equal to the fair_market_value of the target llc interest surrendered therefor p the fair_market_value of the property transferred by target to acquiring in the conversion exceeded the amount of liabilities of target immediately before the exchange including any liabilities cancelled extinguished or assumed in the exchange and the fair_market_value of the assets of acquiring equaled or exceeded the amount of its liabilities immediately after the conversion q the liabilities if any assumed within the meaning of sec_357 in the conversion by acquiring were incurred in the ordinary course of business and are associated with the property of target r except for the transfer acquiring has no plan or intention to cause target llc to sell or otherwise dispose_of any of the assets held by target before the conversion except for i dispositions made in the ordinary course of business or ii transfers of assets to one or more corporations controlled by acquiring within the meaning of sec_368 after the conversion s following the conversion and transfer sub will continue the historical business of target or use a significant portion of the historical business_assets of target in a business within the meaning of sec_1_368-1 t sub is a member of acquiring’s qualified_group within the meaning of sec_1_368-1 u target acquiring and sub each paid their respective expenses if any incurred in connection with the conversion v no indebtedness existed between target and acquiring before the conversion that was issued acquired or settled at a discount plr-138062-09 w no two parties to the conversion were investment companies within the meaning of sec_368 and iv x y neither target nor acquiring was or is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations as a result of the conversion see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d z parent will remain as the common parent of the group and the group will not terminate aa all of the rights and obligations under the target notes were extinguished for federal_income_tax purposes in the conversion bb the adjusted_issue_price of the target notes was equal to acquiring’s basis in each of the target notes cc target's corresponding_item and acquiring's intercompany_item after taking into account the special rules of sec_1_1502-13 with respect to the target notes offset in amount dd neither target nor acquiring has a special status within the meaning of sec_1_1502-13 or attributes subject_to a limitation under the separate_return_limitation_year rules eg sec_1_1502-15 sec_1_1502-21 or sec_1 c ee during the entire period of time that target held stock in target sub target sub has never been a cfc with respect to which target was a u s shareholder ff neither target sub nor any of its predecessors has ever been a passive_foreign_investment_company pfic within the meaning of sec_1297 gg prior to the conversion target did not carry on activities that would have risen to the level of a qualified_business_unit and which pursuant to sec_1_985-1 would have been treated as having a functional_currency other than the u s dollar hh prior to the conversion target did not carry on activities directly or indirectly that would have been treated as a separate_unit under sec_1503 thus target has never incurred losses that were subject_to an agreement election or certification filed pursuant to sec_1503 and the regulations thereunder plr-138062-09 rulings based solely on the information submitted and the representations made herein we rule as follows for federal_income_tax purposes i the sale is disregarded ii the shares of target stock that acquiring held on date are treated as having been owned by acquiring throughout the interim period and iii target is treated as having remained a wholly owned subsidiary of acquiring and a member of the group at all times during the year tax_year until consummation of the conversion on date revenue_ruling c b the conversion is a reorganization within the meaning of sec_368 target and acquiring are each a_party_to_a_reorganization within the meaning of sec_368 the transfer did not prevent the conversion from qualifying as a reorganization under sec_368 sec_368 sec_1 k no gain_or_loss was recognized by target on the transfer of its properties to acquiring in exchange for deemed issued shares of acquiring voting_stock and the assumption by acquiring of related liabilities sec_361 and b sec_357 sec_1_1502-13 and revrul_72_464 c b no gain_or_loss was recognized by acquiring on the receipt of target’s assets from target in exchange for deemed issued shares of acquiring stock sec_1032 the adjusted_basis of each target asset in the hands of acquiring equals the adjusted_basis of that asset in the hands of target immediately before the exchange sec_362 the holding_period of acquiring in each asset received from target includes the holding_period of that asset in the hands of target immediately before the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 acquiring succeeded to and will take into account the items described in sec_381 on the date of the conversion these items will be taken into account by acquiring subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 sec_384 sec_904 sec_1502 and the regulations thereunder sec_1_381_b_-1 revrul_70_27 1970_1_cb_83 revrul_80_144 c b plr-138062-09 acquiring will recognize gain_or_loss on the transfer equal to the amount_realized less acquiring's basis in the target sub stock and the year note sec_61 and sec_1001 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including under the international provisions of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely _____________________________ lewis k brickates branch chief branch associate chief_counsel corporate cc
